                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9    ALI J. NAINI, M.D.,                                   CASE NO. C19-0886-JCC
10                            Plaintiff,                    MINUTE ORDER
11            v.

12    KING COUNTY HOSPITAL DISTRICT NO. 2,
      d/b/a EVERGREEN HOSPITAL MEDICAL
13    CENTER, et al.,
14                            Defendants.
15

16

17          The following Minute Order is made by direction of the Court, the Honorable John C.

18   Coughenour, United States District Judge:

19          This matter comes before the Court on the parties’ stipulated motion regarding the

20   production of certain medical records (Dkt. No. 35). The motion is GRANTED. The parties may

21   produce medical records requested in discovery for: (1) patients whose care and treatment from

22   Plaintiff was reviewed as part of Plaintiff’s peer review and/or quality improvement activities at

23   EvergreenHealth; or (2) patients who provided, or whose family members or surrogate

24   decisionmakers provided, declarations in this action (or the underlying state court matter)

25   regarding health care the patient received from Plaintiff. Nothing in this order limits the parties’

26   obligations as set forth in the stipulated protective order. (See Dkt. No. 31.)


     MINUTE ORDER
     C19-0886-JCC
     PAGE - 1
 1        DATED this 13th day of August 2019.

 2                                              William M. McCool
                                                Clerk of Court
 3
                                                s/Tomas Hernandez
 4
                                                Deputy Clerk
 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C19-0886-JCC
     PAGE - 2
